DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  "claim 13, wherein said comprises" is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is a duplicate of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8,13,16,20,22,23,25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surnilla et al US 2010/031824.
In Re 1-6,8 Surnilla teaches
1. (Currently Amended) A method of controlling operation of an internal combustion engine arrangement [[(1)]] (title) including: 
a cylinder [[(3)]] having an inlet [[(5)]] and an outlet [[(7)]]; a piston [[(9)]] linearly movable in said cylinder [[(3)]] (fig 1); 
a controllable first fuel supply member [[(11)]] for supplying a first fuel (166 fig 1), being diesel (para 16) or dimethyl ether ([[13)]] DME) (optional) or naphtha (optional), to said cylinder [[(3)]]; 
a controllable second fuel supply member [[(15)]] for supplying a second fuel (170) being gasoline or ethanol or methanol or methane (construed as LNG liquid natural gas with methane being the primary component of natural gas); 

an exhaust after treatment system [[(23)]] in fluid flow connection with the outlet [[(7)]] of said cylinder [[(3)]] to receive exhaust from said cylinder, said exhaust after treatment system [[(23)]] comprising a catalytic converter (178 para 13), wherein the method comprises the steps of: 
before said catalytic converter [[(24)]] has reached light-off (para 38): controlling said second fuel supply member [[(15)]] to supply second fuel [[(17)]]; 3controlling said inlet valve [[(19)]] to allow flow of a second fuel-air mix through the inlet [[(5)]] into said cylinder [[(3)]] during an intake stroke [[(IS)]] of said piston [[(9)]] (port fuel injection PFI of gaseous fuel); controlling said first fuel supply member [[(11)]] to inject first fuel [[(13)]] (diesel para 16) into said cylinder [[(3)]] when said second fuel-air mix is compressed by said piston [[(9)]] (222 fig 2 BDC to TDC), resulting in flame propagation ignition of the second fuel-air mix (para 16); and controlling said outlet valve [[(21)]] to allow flow of exhaust from said cylinder [[(3)]] during an exhaust stroke [[(ES)]] of said piston [[(9)]] (inherent to four stroke cycle); and 
after said catalytic converter [[(24)]] has reached light-off: controlling said second fuel supply member [[(15)]] to prevent supply of said second fuel [[(17)]] (para 38, liquid fuel only after light off); controlling [[(130)]] said inlet valve [[(19)]] to allow flow of air through the inlet [[(5)]] into said cylinder [[(3)]] during the intake stroke [[(IS)]] of said piston [[(9)]] (fig 2 inherent); controlling [[(132)]] said first fuel supply member [[(11)]] to inject said first fuel [[(13)]] into said cylinder [[(3)]] when said air is compressed by said piston [[(9)]] (222 fig 2 BDC to TDC); and controlling [[(134)]] said outlet valve [[(21)]] to allow flow of exhaust from said cylinder [[(3)]] during the exhaust stroke [[(ES)]] of said piston (inherent to four stroke cycle)(at least figs 1-7 paras 1-55).

3. (Currently Amended) The method according to claim 1 [[or 2]], further comprising the steps of: acquiring [[(102)]] at least one signal indicative of a temperature [[(T)]] (para 38 temperature) of said catalytic converter [[(24)]]; and determining whether or not said catalytic converter [[(24)]] has reached light-off based on said at least one signal indicative of the temperature of said catalytic converter [[(24)]] (para 38).  
4. (Currently Amended) The method according to claim 3, wherein it is determined that said catalytic converter [[(24)]] has reached light-off (para 38 “light off temperature”) when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is higher than a predefined first threshold temperature [[(T1)]].  
5. (Currently Amended) The method according to claim 4, wherein: when said at least one signal indicates that the temperature [[(T)]] (temperature para 38) of said catalytic converter [[(24)]] is lower than a predefined second threshold temperature (fig 3 cold start yes 302, para 29 coolant temperature comparison to very cold ambient temperature, << 0 degC), said second threshold temperature being lower than said first threshold temperature (light off temperature para 38, below freezing is below light 
6. (Currently Amended) The method according to claim 4, wherein: when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is lower than a predefined second threshold temperature [[(T2)]], said second threshold temperature being lower than said first threshold temperature [[(T1)]], said first fuel supply member [[(11)]] is controlled to inject first fuel [[(13)]] into said cylinder [[(3)]] during a first injection period [[(45)]]; and when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is higher than said second threshold temperature [[(T2)]] and lower than said first threshold temperature [[(T1)]], said first fuel supply member [[(11)]] is controlled to inject first fuel [[(13)]] into said cylinder [[(3)]] during a second injection period [[(53)]], wherein said first injection period [[(45)]] starts later than said second injection period [[(53)]] in relation to a top dead center time [[(TDC)]] for said piston (see in re 5 over Surnilla as described above, further fig 2 DI with liquid fuel and para 33 cold start expansion stroke liquid injection is after TDC with retarded spark timing being equivalent to diesel compression ignition combustion vs 222 liquid injection before TDC before light off).


In Re 13,22,25 the internal combustion engine arrangement of claims 13,22,25 rejected in view of in re 1,2 over Surnilla as described above.
In Re 16, claim 16 rejected in view of in re 8 over Surnilla as described above.
In Re 20, claim 20 rejected in view of in re 6 over Surnilla as described above.
In Re 23, claim 23 rejected in view of in re 1,2 over Surnilla as described above with Surnilla’s vehicle of para 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7,9,18,19,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al US 2010/031824 in view of Roberts US 2009/0125209.
In Re 7,9,18,19,24, Surnilla teaches before catalytic convertor has reached light off injecting second fuel, and after catalytic converter has reached light off injecting first fuel as described in re 1 above.
Surnilla does not teach although Roberts teaches controlling at least one of the inlet valve and the outlet value to achieve a compression ratio adapted to a specific fuel being used (abstract). Roberts further teaches different fuels have different properties for optimization (paras 2-3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Roberts varying compression ratio based on specific type of fuel with valve control to Surnilla’s engine to optimize engine output based on type of different fuel, where Surnilla’ specific type of fuel use timing is not modified merely intake or exhaust valve timing to control compression ratio is added.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747